Title: From Thomas Jefferson to John Steele, 3 June 1790
From: Jefferson, Thomas
To: Steele, John



Sir
New York June 3d. 1790.

There are in my office the proceedings of six States on the subject of the amendments proposed by Congress to the federal Constitution. These are the following
1. A vote of the Legislature of New Hampshire rejecting the second article of the said amendments, and accepting all the others.
2. An Act of the Legislature of New York intituled “an Act ratifying certain articles in addition to, and amendment of the  Constitution of the United States of America, proposed by the Congress” whereby they ratify all the said articles except the second.
3. An Act of the Legislature of Pennsylvania intituled “an Act declaring the assent of this State to certain amendments to the Constitution of the United States” wherein the first and second articles are passed over in silence, and all the others assented to.
4. A Resolution of the Legislature of Delaware postponing the first article, and acceding to all the others.
5. An Act of the Legislature of Maryland intituled “an Act to ratify certain articles in addition to, and amendment of the Constitution of the United States of America proposed by Congress to the Legislatures of the several States” ratifying all the said articles.
6. A Resolution of the Legislature of South Carolina, ratifying all the said Articles.
So that it appears on the whole thatthe 1st. article is agreed to by four Statesthe 2d. by threeand all the others by six.
No proceedings of any other States on this subject have been returned to my office. I have the honor to be with sentiments of great respect &c.
